Citation Nr: 0016369	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  94-29 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected thoracic sprain, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for service 
connected status post traumatic headache disorder and tension 
headaches, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from January 1980 to September 
1992.  This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from an August 1993 rating 
decision of the New Orleans, Louisiana, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In March 1998, 
the Board issued a final decision as to some of the issues 
then on appeal, and remanded the issues of entitlement to 
service connection for residuals of a neck injury and 
increased rating evaluations for the veteran's service-
connected thoracic sprain (then rated as noncompensable) and 
status post traumatic headache disorder (then rated as 10 
percent disabling).  The requested development was 
accomplished and the RO in a rating decision dated April 
1999, reevaluated the veteran's headache disability and 
assigned a 30 percent disability evaluation; and increased 
the disability evaluation for the service-connected thoracic 
sprain from noncompensable (0%) to 10 percent.  

It is further noted that the RO in the April 1999 rating 
decision, also granted service connection for cervical spine 
joint spurring C3-4 with mechanical dysfunction and chronic 
pain, and assigned a 10 percent rating thereto.  This is 
considered a complete grant of the issue on appeal, Grantham 
v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997); thus, the Board 
will address only the two remaining increased rating issues 
on appeal in this decision.


FINDINGS OF FACT

1.  The veteran's service connected thoracic spine disability 
is currently manifest by subjective complaint of chronic pain 
in the thoracic spine area; with severe exacerbation of pain 
approximately once every six weeks, without evidence of 
ankylosis, demonstrable deformity of the vertebral body, or 
cord involvement.

2.  The veteran's service-connected headaches, the residuals 
of trauma, are manifested by attacks that occur approximately 
once a month, of 4 day duration, relieved by Tylenol; and are 
neither very frequent or completely prostrating nor 
productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to an increased 
rating in excess of 10 percent for residuals of a thoracic 
spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.7, Part 4, Diagnostic 
Code 5291 (1999).

2.  The criteria for an evaluation in excess of 30 percent 
for posttraumatic headaches disorder, tension type headaches, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.124a, Diagnostic Codes 8045, 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record indicates that the veteran has submitted 
well-grounded claims. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The VA, therefore, has a duty to assist him in the 
development of facts pertinent to his claim. 38 U.S.C.A. § 
5107(a).  After reviewing the pertinent evidence of record, 
the Board is satisfied that all necessary evidence has been 
received for an equitable disposition of the veteran's appeal 
and adequately developed.  Id.

The veteran has alleged that both of the service-connected 
disabilities on appeal have increased in severity so as to 
warrant higher evaluations than those currently assigned.  VA 
law and regulations provide that disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Case law also 
provides that where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The basis of disability evaluations is in the ability of the 
body to function as a whole, and an evaluation is based upon 
lack of usefulness.  38 C.F.R. § 4.10 (1999).  The elements 
to be considered primarily include the reduction in the 
joint's normal excursion of movement on different planes in 
conjunction with factors such as less or more movement than 
normal, weakened movement, incoordination, and swelling or 
instability. 38 C.F.R. §§ 4.40, 4.45 (1999).  Painful motion 
is also a factor of disability. 38 C.F.R. § 4.40.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is noted that it is the defined and consistently applied 
policy of the VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3.

I.  Thoracic spine

The RO has assigned a 10 percent disability evaluation to the 
veteran's service-connected thoracic spine sprain under the 
criteria of Diagnostic Code 5291.  Under this diagnostic 
code, slight limitation of motion of the dorsal spine is 
evaluated as noncompensably disabling, and moderate or severe 
limitation of motion of the dorsal spine is rated as 10 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5291.

In addition, Diagnostic Code 5285 provides that a 100 percent 
evaluation is warranted for a vertebra fracture with cord 
involvement and the veteran is bedridden or requires long leg 
braces.  With lesser involvements, the disability is rated 
for limited motion and nerve paralysis; special monthly 
compensation also should be considered.  A vertebra fracture 
without cord involvement but with abnormal mobility which 
requires a neck brace (jury mast) warrants a 60 percent 
evaluation.  Other cases are rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  This provision 
also provides that ratings should not be assigned for more 
than one segment by reason of involvement of only the first 
or last vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285.

Diagnostic Code 5288 further provides that ankylosis of the 
dorsal spine if favorable warrants a 20 percent evaluation 
and if unfavorable warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5288.  It is noted that where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

After carefully reviewing and weighing the pertinent evidence 
of record, the Board finds that the currently assigned 10 
percent evaluation for the veteran's residuals of a thoracic 
spine disability is appropriate and entitlement to a 
schedular rating in excess of 10 percent is not warranted.

Report of VA examination conducted in November 1992 noted 
complaint of chronic back pain.  Physical examination of the 
back did not reveal any muscle spasm or point tenderness.  
The diagnosis was recurrent back pain, status post injury in 
1990.

Report of VA examination conducted in December 1992 again 
noted complaint of chronic upper back pain.  The examiner 
found full range of motion of the thoracic spine and provided 
a diagnosis of thoracic sprain.  Report of December 1994 VA 
examination noted continued complaint of back and shoulder 
pain; the diagnosis was chronic left shoulder muscle sprain.  
VA outpatient treatment records from December 1992 to the 
present reveal continued complaint and treatment for chronic 
back and neck pain.

The veteran underwent a CT scan of his thoracic spine in June 
1998.  The radiology report indicated that the CT evaluation 
demonstrated no evidence of lytic or blastic lesion.  The 
osseous central canal did not appear compromised.  There was 
no evidence of disc herniation or central canal stenosis 
seen.  In addition, the adjacent paraspinous tissues were 
unremarkable.  The final impression was:  unremarkable CT 
evaluation of the thoracic spine.

VA x-ray report, also dated in June 1998, indicated that 
there was very minimal dextroscoliosis of the mid-thoracic 
spine.

Report of special VA examination of the spine, conducted in 
June 1998, indicated that the veteran complained of pain in 
the thoracic area and neck area.  He had been treated with 
traction and a TENS unit.  The pain comes and goes, but he 
developed severe pain at least every six weeks and goes to 
physical therapy for massage and traction when this occurs.  
He stated that he had lost several jobs due to his back pain; 
however, he was currently employed.  Objectively, the 
examiner noted thoracic dextroscoliosis and tight muscles in 
the paraspinals and trapezius.  There was limitation of the 
cervical spine, more limited when his pain increased.  The 
examiner noted that the range of motion for the thoracic 
spine could not be stated as the veteran's thoracic spine had 
no range of motion.  The final diagnostic impression was 
thoracic dextroscoliosis with chronic pain due to mechanical 
dysfunction.

As previously indicated, in this case, the maximum schedular 
rating allowable has already been assigned.  Diagnostic Code 
5291 provides that severe limitation of motion of the dorsal 
spine is rated at 10 percent.  Thus, entitlement to an 
increased rating in this regard is prohibited.  38 C.F.R. 
Part 4, Diagnostic Code 5291.  Here, the Board is cognizant 
of the holding of DeLuca v. Brown, 8 Vet. App. 202 (1995), as 
well as the veteran's complaints of severe pain and the 
examiner's recent statements maintaining that the veteran had 
significant limitations associated with chronic thoracic pain 
and that the veteran's disability markedly inhibited his 
functional activities, particularly when flare-ups occurred.  
See DeLuca v. Brown, 8 Vet. App. 202 (The Court held that 
functional impairment which interferes with lifestyle and 
employment activities and supported by adequate pathology is 
recognized as resulting in disability).  Nonetheless, 
entitlement to a schedular increased rating still is not 
warranted.  When rating the veteran's functional loss, rating 
percentages provided in the applicable schedular provision 
must be considered.  See VAOPGCCPREC 9-98 (August 14, 1998).  
That is, under the circumstances presented in this case, to 
increase the veteran's assigned evaluation under DeLuca 
provisions would be tantamount to an extraschedular rating 
under 38 C.F.R. § 3.321, an outcome not envisioned by the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  In this case, the 
maximum percentage rating allowable under Diagnostic Code 
5291 has already been assigned.  Thus, an increased rating is 
not warranted.  38 C.F.R. Part 4, Diagnostic Code 5291.

The Board also notes that the other applicable provisions of 
Parts 3 and 4 have also been considered.  Nonetheless, the 
veteran's disability does not more nearly approximate the 
requisite criteria for an increased rating in excess of 10 
percent under those provisions either.  In this case, there 
is no evidence of any vertebra fracture, demonstrable 
deformity, spinal cord involvement, or ankylosis.  In fact, 
by history and currently, x-ray findings and CT scan findings 
in this regard remain relatively normal.  Thus, the criteria 
for entitlement to an increased rating in excess of 10 
percent under Diagnostic Codes 5285 and 5288 have not been 
met.  See 38 C.F.R. §§ 4.7, 4.31, Part 4, Diagnostic Codes 
5285, 5288.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to a schedular increased rating in excess of 10 percent for 
thoracic sprain and is not in equipoise.  The veteran's 
appeal is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3, 4.7, Part 4, Diagnostic Code 5291.

Additionally, the Board finds that although this appeal stems 
from the veteran's dissatisfaction with his initial rating, 
under the specific facts of this case, the court's holding in 
Fenderson v. West, is not applicable.  It is noted that the 
effective date for the current 10 percent rating is September 
2, 1992, and there is no evidence of record that the 
veteran's disability would have warranted a higher evaluation 
for any separate period of time from that date to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(separate and/or "staged" rating must be assigned where the 
claim stems from the appellant's dissatisfaction with his 
initial rating; and the facts show varying levels of 
disability for separate periods of time).  

II.  Headache disorder

Procedurally, it is noted service connection was initially 
denied for a headache disorder by rating decision dated 
August 1993.  The veteran appealed this decision and by 
rating decision dated September 1995, service connection was 
granted for post traumatic headache disorder, and a 10 
percent disability evaluation assigned under the criteria of 
diagnostic codes 8045-9304.  By rating decision dated April 
1999, the assigned disability evaluation was increased from 
10 to 30 percent for service connected posttraumatic 
headaches disorder and tension type headaches, effective from 
September 2, 1992, based on evidence which will be discussed 
below.

Service medical records show complaint and treatment for 
headaches in service.  On initial VA medical examination 
conducted in November 1992, a history of headaches was noted.  
During a personal hearing held in September 1994, the veteran 
testified as to extreme headaches in the temporal area as 
well as the back of the head and neck.  He attributed these 
headaches to residuals of a TMJ disorder for which he was 
treated in service.

Report of VA neurological examination conducted in December 
1994, indicated history of headaches since August 1991, when 
the veteran fell while sitting on a broken chair.  The 
veteran described the headache as "throbbing", occurring 
about once a month, and lasting approximately 4 days.  
Objectively, the examiner found no neurological deficit.  The 
final impression was:  status post traumatic headache.

Report of VA neurological examination conducted in February 
1999, indicated that the veteran reported a history of a 
"whiplash-type injury" to the neck when he fell from a 
chair in service in 1991.  Since then he had experienced 
recurrent headaches as well as musculoskeletal problems.  He 
described a "lightening electrical-type sensation" of brief 
duration which radiated from the base of the skull towards 
the left ear.  He also described other types of headaches 
which were episodic with long  periods in-between attacks.  
He reported a bifrontal, bitemporal aching, and squeezing 
pain which would typically last several days and could be 
prostrating.  Physical examination revealed that the 
electrical sensation experienced by the veteran was 
reproduced by palpation of the occipital nerve.  The 
diagnostic impression was:  (1) post-traumatic occipital 
neuralgia on the left, intermittently occurring approximately 
once a week; and (2) tension-type headaches.  The examiner 
further opined that:  "it appears that the veteran has two 
types of headaches as detailed above.  His occipital 
neuralgia appears to be a residual of the trauma experienced 
in 1991.  His tension headaches are not related to any 
specific [incident] in service, but according to the 
veteran's report they developed while he was in the service."

As noted above, the RO thereafter in a rating decision dated 
April 1999, amended the veteran's service-connected 
disability to include tension type headaches as well as 
posttraumatic headaches and increased the assigned evaluation 
rating to 30 percent, effective September 2, 1992.

The veteran's service-connected headaches are currently rated 
as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8045-8100 (1999).  

Diagnostic Code 8045 (brain disease due to trauma) provides 
that purely neurological disabilities, following trauma, will 
be rated under the diagnostic codes specifically dealing with 
such disabilities, with citation of a hyphenated diagnostic 
code (e.g., 8045-8207).  It further provides that purely 
subjective complaints such as headache, recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (1999).

Diagnostic Code 8100, for migraine headaches, provides for a 
30 percent evaluation for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months; a 50 percent is 
warranted for very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1999).

Taking into account the medical evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a disability evaluation higher than 30 percent for the 
veteran's headaches under Diagnostic Code 8100.  The Board 
notes that the objective medical evidence shows that this 
disability is manifested by migraine headaches that occur 
approximately once a month; such findings are consistent with 
a 30 percent evaluation under Diagnostic Code 8100.  The 
evidence clearly does not show that the veteran suffers from 
migraine headaches that are very frequent, completely 
prostrating and prolonged, and productive of severe economic 
inadaptability.  

With respect to consideration of a higher rating under 
Diagnostic Code 8045, the Board notes that there is no 
indication in the medical evidence, nor has it been 
contended, that the veteran suffers from multi-infarct 
dementia or purely neurological disabilities; as such a 
rating no higher than 10 percent would be warranted under 
this code.

Additionally, the Board finds that under the facts of this 
case, the court's holding in Fenderson v. West, is not 
applicable.  It is noted that the current 30 percent rating 
has been in effect since September 2, 1992, and there is no 
evidence of record that the veteran's disability would have 
warranted a higher evaluation for any separate period of time 
from that date to the present.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (separate and/or "staged" rating must 
be assigned where the claim stems from the appellant's 
dissatisfaction with his initial rating; and the facts show 
varying levels of disability for separate periods of time).  


ORDER

Entitlement to an increased rating in excess of 10 percent 
for thoracic sprain disability is denied.

Entitlement to an increased rating in excess of 30 percent 
for posttraumatic headaches disorder/tension-type headaches 
is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


